Title: From George Washington to Richard Henry Lee, 8 November 1775
From: Washington, George
To: Lee, Richard Henry



Dear Sir
Cambridge, November 8, 1775.

I mean but to acknowledge the receipt of your obliging favour of the 22d ultimo; for, as I expect this letter will be handed to you in Philadelphia, to recite the contents of my letter to the Congress would be little more than idle repetition. I should be very glad if the Congress would, without delay, appoint some mode by which an examination into the captures made by our armed vessels may be had, as we are rather groping in the dark till this happens.
I sincerely condole with you on the loss of our good old Speaker and, with respectful compliments to the good family you are in, your brother, &c., I remain, etc.

P.S. Tell Doctor W. Shippen that I was in hopes that his business would have permitted him to come here Director of the Hospital.

Advices from England would be very agreeable; we have none here.

